                             Case 20-13037-LSS                          Doc 1      Filed 12/02/20             Page 1 of 53


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                              District of Delaware
                                          (State)                                                                                   ☐ Check if this is an
Case number (if known):                                        Chapter       11                                                         amended filing



Official Form 201
Voluntary Petition for Non-Individuals Filing for
Bankruptcy                                                                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.    Debtor’s Name                   White Stallion Energy, LLC


                                      White Stallion; White Stallion Coal, LLC
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)        __27-1932360______________


4. Debtor’s address                   Principal place of business                                    Mailing address, if different from principal place
                                                                                                     of business
                                      250 Cross Pointe Boulevard
                                      Number                Street                                   Number         Street




                                      Evansville, IN 47715
                                      City                      State      Zip Code                  City                         State     Zip Code

                                                                                                     Location of principal assets, if different from
                                                                                                     principal place of business
                                      Vanderburgh County
                                      County




5. Debtor’s website (URL)             N/A

6.    Type of debtor                  ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                      ☐ Partnership (excluding LLP)

                                      ☐ Other. Specify:




     Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 1
                               Case 20-13037-LSS                   Doc 1       Filed 12/02/20            Page 2 of 53
Debtor             White Stallion Energy, LLC                                         Case number (if known)
            Name



                                        A. Check One:
7.    Describe debtor’s business
                                        ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                        ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                        ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                        ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                        ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                        ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        ☒ None of the above

                                        B. Check all that apply:
                                        ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                        ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                        ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                           2121

8. Under which chapter of the           Check One:
   Bankruptcy Code is the
   debtor filing?                       ☐ Chapter 7

                                        ☐ Chapter 9

                                        ☒ Chapter 11. Check all that apply:

                                                       ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
     A debtor who is a “small business                   aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
     debtor” must check the first sub-box. A             are less than $2,725,625. If this sub-box is selected, attach the most recent balance
     debtor as defined in § 1182(1) who                  sheet, statement of operations, cash-flow statement, and federal income tax return or if
     elects to proceed under subchapter V                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B)..
     of chapter 11 (whether or not the                 ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent
     debtor is a “small business debtor”)
                                                         liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000,
     must check the second sub-box.
                                                         and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is selected,
                                                         attach the most recent balance sheet, statement of operations, cash-flow statement, and
                                                         federal income tax return, or if any of these documents do not exist, follow the procedure
                                                         in 11 U.S.C. § 1116(1)(B).
                                                       ☐ A plan is being filed with this petition.

                                                       ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                         creditors, in accordance with 11 U.S.C. § 1126(b).
                                                       ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                         Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                          ____ Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                         Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                       ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                         12b-2.
                                        ☐ Chapter 12
9. Were prior bankruptcy                ☒ No
   cases                                ☐ Yes.       District                       When                       Case number
   filed by or against the                                                                    MM/DD/YYYY
   debtor within the last 8
   years?                                            District                       When                       Case number
                                                                                              M/DD/YYYY
     If more than 2 cases, attach a
     separate list.




     Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 2
                                 Case 20-13037-LSS                     Doc 1       Filed 12/02/20            Page 3 of 53
    Debtor          White Stallion Energy, LLC                                            Case number (if known)
             Name


    10. Are any bankruptcy cases
        pending or being filed by a       ☐ No          Debtor       See Schedule 1
                                                                                                                   Relationship      Affiliate
        business partner or an            ☒ Yes.
        affiliate of the debtor?
                                                        District     Delaware                                      When              12/2/2020
       List all cases. If more than 1,                                                                                               MM / DD / YYYY
       attach a separate list.                          Case number, if known _______________________

    11. Why is the case filed in this     Check all that apply:
        district?
                                          ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                               district.
                                          ☐    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or            ☒ No
        have possession of any real       ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
        property or personal              needed.
        property that needs
        immediate attention?                        Why does the property need immediate attention? (Check all that apply.)
                                                    ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                          safety.
                                                          What is the hazard?
                                                    ☐     It needs to be physically secured or protected from the weather.

                                                    ☐     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).
                                                    ☐     Other
                                                    Where is the property?
                                                                                   Number          Street



                                                                                   City                                      State        Zip Code

                                                    Is the property
                                                    insured?
                                                    ☐ No

                                                    ☐ Yes. Insurance agency

                                                                   Contact name
                                                                   Phone




                    Statistical and administrative information

    13. Debtor's estimation of           Check one:
        available funds
                                         ☒ Funds will be available for distribution to unsecured creditors.
                                         ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                         creditors.

    14. Estimated number of              ☐     1-49                        ☒      1,000-5,000                      ☐     25,001-50,000
        creditors 1                      ☐     50-99                       ☐      5,001-10,000                     ☐     50,001-100,000
                                         ☐     100-199                     ☐      10,001-25,000                    ☐     More than 100,000
                                         ☐     200-999




1
       Estimated number of creditors, assets and liabilities noted here are provided on a consolidated basis.
       Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 3
                                  Case 20-13037-LSS                     Doc 1        Filed 12/02/20          Page 4 of 53
    Debtor           White Stallion Energy, LLC                                          Case number (if known)
              Name



    15. Estimated assets 2              ☐         $0-$50,000               ☐     $1,000,001-$10 million              ☐     $500,000,001-$1 billion
                                        ☐         $50,001-$100,000         ☐     $10,000,001-$50 million             ☐     $1,000,000,001-$10 billion
                                        ☐         $100,001-$500,000        ☐     $50,000,001-$100 million            ☐     $10,000,000,001-$50 billion
                                        ☐         $500,001-$1 million      ☒     $100,000,001-$500 million           ☐     More than $50 billion

    16. Estimated liabilities 3         ☐     $0-$50,000                    ☐    $1,000,001-$10 million              ☐     $500,000,001-$1 billion
                                        ☐     $50,001-$100,000              ☐    $10,000,001-$50 million             ☐     $1,000,000,001-$10 billion
                                        ☐     $100,001-$500,000             ☐    $50,000,001-$100 million            ☐     $10,000,000,001-$50 billion
                                        ☐     $500,001-$1 million           ☒    $100,000,001-$500 million           ☐     More than $50 billion

                     Request for Relief, Declaration, and Signatures

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
               $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

    17. Declaration and signature of      The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
        authorized representative of      petition.
        debtor
                                          I have been authorized to file this petition on behalf of the debtor.
                                          I have examined the information in this petition and have a reasonable belief that the information is true and
                                          correct.

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on           12/2/2020
                                                               MM/ DD / YYYY


                                                  /s/ David J. Beckman                                     David J. Beckman
                                                  Signature of authorized representative of debtor          Printed name

                                          Title          Authorized Officer




    18. Signature of attorney                     /s/ M. Blake Cleary                                      Date      12/2/2020
                                                  Signature of attorney for debtor                                    MM/DD/YYYY



                                                  M. Blake Cleary
                                                  Printed name
                                                  Young Conaway Stargatt & Taylor, LLP
                                                  Firm name
                                                  Rodney Square
                                                  1000 North King Street
                                                  Number            Street
                                                  Wilmington                                                       DE                19801
                                                  City                                                             State            ZIP Code
                                                  302-571-6600                                                     mbcleary@ycst.com
                                                  Contact phone                                                    Email address
                                                  3614                                                 DE
                                                  Bar number                                            State




2
       Estimated number of creditors, assets and liabilities noted here are provided on a consolidated basis.
3
       Estimated number of creditors, assets and liabilities noted here are provided on a consolidated basis.
       Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                    Case 20-13037-LSS                Doc 1        Filed 12/02/20   Page 5 of 53




 Fill in this information to identify the case:
                                                                       ,
 United States Bankruptcy Court for the:
                           District of Delaware
                                     (State)
 Case number (if
 known):                                          Chapter    11



                                                        Schedule 1
           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor
         On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in the United States Bankruptcy Court for the District of Delaware for relief under chapter
11 of title 11 of the United States Code. The Debtors have moved for joint administration of these
cases under the case number assigned to the chapter 11 case of White Stallion Energy, LLC.

    •    Alchemy Fuels, LLC
    •    Carbo*Prill, LLC
    •    Chili Pepper Mine, LLC
    •    Friendsville Mine LLC
    •    Liberty Mine, LLC
    •    Red Brush West, LLC
    •    Solar Sources Mining, LLC
    •    Trust Resources, LLC
    •    Vigo Coal Land, LLC
    •    Vigo Coal Operating Co., LLC
    •    Vigo Coal Sales, LLC
    •    Vigo Cypress Mine LLC
    •    Vigo Equipment, LLC
    •    Vigo Sunna, LLC
    •    White Stallion - Eagle River, LLC
    •    White Stallion - Solar, LLC
    •    White Stallion Acquisition, LLC
    •    White Stallion Energy, LLC
    •    White Stallion Holdings, LLC
                 Case 20-13037-LSS            Doc 1     Filed 12/02/20        Page 6 of 53




                            OMNIBUS WRITTEN CONSENT IN LIEU OF
                              MEETINGS OF THE STAKEHOLDERS

                                              December 2, 2020

                  The undersigned, being the sole member, supermajority of the members, manager or
 executive committee (each, a “Stakeholder” and collectively, the “Stakeholders”) of each of the
 companies listed on Schedule 1 attached hereto (each, a “Company” and collectively, the “Companies”),
 in lieu of holding a meeting of such Stakeholders, hereby adopt the following resolutions by written
 consent as of the date first written above, pursuant to the bylaws, operating agreement, limited liability
 company agreement or other operating agreement, as applicable (each, an “Operating Agreement”), of
 each Company and the applicable laws of the jurisdiction in which such Company is organized, which
 action shall have the same force and effect as if taken at a meeting of each Company’s Stakeholders, as
 applicable, duly called and constituted, pursuant to the applicable Operating Agreement of each such
 Company and the laws of the jurisdiction in which such Company is organized.

         WHEREAS, the respective Stakeholders of each Company has considered presentations by the
management and the financial and legal advisors of such Company regarding the liabilities and liquidity
situation of such Company, the strategic alternatives available to them, and the effect of the foregoing on
such Company’s business;

         WHEREAS, the respective Stakeholders of each Company has consulted with the management
and the financial and legal advisors of such Company and fully considered each of the strategic alternatives
available to such Company;

         WHEREAS, after careful consideration, the respective Stakeholders of each Company has
determined that it is desirable and in the best interests of such Company, its creditors, stakeholders and
other interested parties, that such Company file or cause to be filed voluntary petitions for relief (each, a
“Chapter 11 Case” and collectively, the “Chapter 11 Cases”) under the provisions of chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”) in which the authority for each such Company to operate as a debtor
in possession will be sought; and

        WHEREAS, after careful consideration, the respective Stakeholders of each Company has
determined that it is desirable and in the best interests of such Company and its respective creditors, equity
holders, and other parties in interest that such Company enter into, execute, deliver, certify, file and/or
record and perform under a DIP financing agreement, including an initial term sheet and any other related
documents, by and among the Companies and certain of the Companies’ creditors;

1.      APPROVAL OF CHAPTER 11 FILING

        NOW, THEREFORE, BE IT RESOLVED, that each Company shall be, and hereby is,
authorized, directed, and empowered to file or cause to be filed Chapter 11 Cases under the provisions of
the Bankruptcy Code in the Bankruptcy Court;

         FURTHER RESOLVED, that any terms in the Companies’ Operating Agreements providing
for the dissolution or winding up of a Company upon the bankruptcy or dissolution of a member of such
Company are hereby waived by the Companies so that the bankruptcy or dissolution of any member of a
Company, or any other event related to the commencement of the Chapter 11 Cases, shall not cause a
Company to be dissolved or its affairs to be wound up, and upon the occurrence of any such event, each
Company shall continue without dissolution; and
                 Case 20-13037-LSS             Doc 1     Filed 12/02/20        Page 7 of 53



          FURTHER RESOLVED, that David Beckman (the “Authorized Officer”), acting alone or with
one or more other directors or officers of any Company be, and hereby is, authorized, empowered, and
directed to execute and file on behalf of such Company all petitions, schedules, lists, motions, papers,
documents, or other filings, and to take any and all action that he deems necessary or proper to obtain such
relief, including any action necessary to maintain the ordinary-course operation of the relevant Company’s
business.

2.      RETENTION OF PROFESSIONALS

         NOW, THEREFORE, BE IT RESOLVED, that the Authorized Officer be, and hereby is,
authorized and directed to (a) employ the law firm of Paul Hastings LLP (“Paul Hastings”) as general
bankruptcy counsel to represent and assist each Company in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance such Company’s rights and obligations in the Chapter
11 Cases, including filing any pleadings, and (b) in connection therewith, execute appropriate retention
agreements, pay appropriate retainers, and cause to be filed an appropriate application for authority to
retain the services of Paul Hastings;

         FURTHER RESOLVED, that the Authorized Officer be, and hereby is, authorized and directed
to (a) employ the law firm of Young Conaway Stargatt & Taylor, LLP (“Young Conaway”) as local
bankruptcy counsel to represent and assist each Company in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance such Company’s rights and obligations in the Chapter 11
Cases, including filing any pleadings, and (b) in connection therewith, execute appropriate retention
agreements, pay appropriate retainers, and cause to be filed an appropriate application for authority to
retain the services of Young Conaway;

         FURTHER RESOLVED, that the Authorized Officer be, and hereby is, authorized and directed
to (a) employ the firm FTI Consulting, Inc. (“FTI”) as financial advisor to, among other things, assist each
Company in (i) developing financial data for evaluation by its Stakeholders, creditors, or other third parties
(in each case as requested by such Company), (ii) responding to issues related to such Company’s financial
liquidity, and (iii) selling such Company’s assets, and (b) in connection therewith, execute appropriate
retention agreements, pay appropriate retainers, and cause to be filed an appropriate application for
authority to retain the services of FTI;

          FURTHER RESOLVED, that the Authorized Officer be, and hereby is, authorized and directed
to (a) employ the firm of Prime Clerk LLC (“Prime Clerk”) as notice and claims agent and administrative
advisor to represent and assist each Company in carrying out its duties under the Bankruptcy Code, and to
take any and all actions to advance such Company’s rights and obligations in the Chapter 11 Cases, and
(b) in connection therewith, execute appropriate retention agreements, pay appropriate retainers, and cause
to be filed appropriate applications for authority to retain the services of Prime Clerk;

        FURTHER RESOLVED, that the Authorized Officer be, and hereby is, authorized and
empowered to (a) employ any other professionals to assist each Company in carrying out its duties under
the Bankruptcy Code, and (b) in connection therewith, to execute appropriate retention agreements, pay
appropriate retainers and fees, and cause to be filed an appropriate application for authority to retain the
services of any other professionals as necessary; and

        FURTHER RESOLVED, that the Authorized Officer (and his designees and delegates) be, and
hereby is, authorized, empowered, and directed to (a) execute and file all petitions, schedules, motions, lists,
applications, pleadings, and other papers, (b) in connection therewith, employ and retain all assistance by
legal counsel, accountants, financial advisors, and other professionals, and (c) take and perform any and all
further acts and deeds that the Authorized Officer deems necessary, proper, or desirable in connection
with each Company’s Chapter 11 Case, with a view to the successful prosecution of each such case.
                Case 20-13037-LSS            Doc 1     Filed 12/02/20       Page 8 of 53



3.      CASH COLLATERAL AND DIP FINANCING

        NOW, THEREFORE, BE IT RESOLVED, that the Authorized Officer (and his designees and
delegates) be, and hereby is, authorized and empowered, to (a) seek approval of a cash collateral order in
interim and final form which may require the Company to grant liens and (b) negotiate and enter into
debtor-in-possession financing, in each case subject to potential capital maintenance rules and financial
assistance rules to be complied with under applicable laws;

        FURTHER RESOLVED, that the Authorized Officer (and his designees and delegates) be, and
hereby is, authorized, empowered, and directed on behalf of and in the name of each Company to secure
the payment and performance of any post-petition financing by (a) pledging or granting liens and
mortgages on, or security interest in, all or any portion of such Company’s assets, including all or any
portion of the issued and outstanding capital stock, partnership interests, or membership interests of any
subsidiaries of such Company, whether now owned or hereafter acquired, and (b) entering into or causing
to be entered into such security agreements, pledge agreements, control agreements, inter-creditor
agreements, mortgages, deeds of trust and other agreements as are necessary, appropriate or desirable to
effectuate the intent of, or matters reasonably contemplated or implied by, this resolution in such form,
covering such collateral and having such other terms and conditions as are approved or deemed necessary,
appropriate or desirable by the officer executing the same, the execution thereof by such officer to be
conclusive evidence of such approval or determination; and

         FURTHER RESOLVED, that the Authorized Officer (and his designees and delegates) be, and
hereby is, authorized, empowered, and directed on behalf of and in the name of each Company to (a) take
such further actions and execute and deliver such certificates, instruments, guaranties, notices and
documents as may be required or as such officers may deem necessary, advisable or proper to carry out
the intent and purpose of the foregoing resolutions, including the execution and delivery of any security
agreements, pledges, financing statements and the like, and (b) perform the obligations of such Company
under the relevant companies law applicable to such Company and the Bankruptcy Code, with all such
actions to be performed in such manner, and all such certificates, instruments, guaranties, notices and
documents to be executed and delivered in such form as the officers performing or executing the same
shall approve, and the performance or execution thereof by such officers shall be conclusive evidence of
the approval thereof by such officers and by such Company.

4.      GENERAL

         NOW, THEREFORE, BE IT RESOLVED, that, in addition to the specific authorizations
heretofore conferred upon the Authorized Officer, the Authorized Officer (and his designees and delegates)
be, and hereby is, authorized and empowered, in the name of and on behalf of each Company, to take or
cause to be taken any and all such other and further action, and to execute, acknowledge, deliver, and file
any and all such agreements, certificates, instruments, and other documents and to pay all expenses,
including but not limited to filing fees, in each case as in the Authorized Officer’s (or their respective
designees’ or delegates’) reasonable business judgment, shall be necessary, advisable, or desirable in order
to fully carry out the intent and accomplish the purposes of the resolutions adopted herein;

         FURTHER RESOLVED, that the respective Stakeholders of each Company has received
sufficient notice of the actions and transactions relating to the matters contemplated by the foregoing
resolutions, as may be required by the organizational documents of each Company, or hereby waives any
right to have received such notice;

        FURTHER RESOLVED, that all actions taken by the Authorized Officer (and his designees and
delegates) to carry out the purposes and intent of the foregoing resolutions prior to their adoption are
approved, ratified, and confirmed;
                Case 20-13037-LSS          Doc 1     Filed 12/02/20      Page 9 of 53



        FURTHER RESOLVED, that the Authorized Officer (and his designees and delegates) be, and
hereby is, authorized and empowered to take all actions, or to not take any action in the name of each
Company, with respect to the transactions contemplated by these resolutions hereunder, as the Authorized
Officer shall deem necessary or desirable in the Authorized Officer’s reasonable business judgment, as
may be necessary or convenient to effectuate the purposes of the transactions contemplated herein; and

        FURTHER RESOLVED, that this consent may be executed in as many electronic or original
counterparts as may be required, and all counterparts shall collectively constitute one and the same
consent.


                                               ******
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 10 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 11 of 53
               Case 20-13037-LSS          Doc 1       Filed 12/02/20        Page 12 of 53


          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.




                                               _______________________________________
                                                       Rashda Buttar




                                               _______________________________________
                                                       Jim Bunn




                                               _______________________________________
                                                       David Beckman



                                               Being all the members of the Executive Committee of:

                                               White Stallion Energy, LLC, a limited liability
                                               company organized in Delaware




                              [Signature Page to Omnibus Written Consent]
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 13 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 14 of 53
               Case 20-13037-LSS          Doc 1       Filed 12/02/20        Page 15 of 53



          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.



                                               _______________________________________
                                                       Rashda Buttar




                                               _______________________________________
                                                       Jim Bunn




                                               _______________________________________
                                                       David Beckman



                                               Being all the members of the Executive Committee of:
                                               White Stallion Energy, LLC, the sole member of:

                                               White Stallion Acquisition, LLC, a limited liability
                                               company organized in Indiana




                              [Signature Page to Omnibus Written Consent]
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 16 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 17 of 53
               Case 20-13037-LSS          Doc 1       Filed 12/02/20        Page 18 of 53


          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.




                                               _______________________________________
                                                       Rashda Buttar




                                               _______________________________________
                                                       Jim Bunn




                                               _______________________________________
                                                       David Beckman



                                               Being all the members of the Executive Committee of:
                                               White Stallion Energy, LLC, the sole member of:


                                               White Stallion - Solar, LLC, a limited liability
                                               company organized in Indiana




                              [Signature Page to Omnibus Written Consent]
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 19 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 20 of 53
               Case 20-13037-LSS          Doc 1       Filed 12/02/20        Page 21 of 53



          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.


                                               _______________________________________
                                                       Rashda Buttar




                                               _______________________________________
                                                       Jim Bunn




                                               _______________________________________
                                                       David Beckman



                                               Being all the members of the Executive Committee of:
                                               White Stallion Energy, LLC, the sole member of:
                                               White Stallion - Solar, LLC, the sole member of:

                                               Solar Sources Mining, LLC, a limited liability
                                               company organized in Indiana




                              [Signature Page to Omnibus Written Consent]
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 22 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 23 of 53
               Case 20-13037-LSS          Doc 1       Filed 12/02/20        Page 24 of 53



          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.



                                               _______________________________________
                                                       Rashda Buttar




                                               _______________________________________
                                                       Jim Bunn




                                               _______________________________________
                                                       David Beckman



                                               Being all the members of the Executive Committee of:
                                               White Stallion Energy, LLC, the sole member of:
                                               White Stallion Acquisition, the sole member of:

                                               Carbo*Prill, LLC, a limited liability company
                                               organized in Indiana




                              [Signature Page to Omnibus Written Consent]
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 25 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 26 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 27 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 28 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 29 of 53
               Case 20-13037-LSS          Doc 1       Filed 12/02/20        Page 30 of 53



          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.


                                               _______________________________________
                                                       Rashda Buttar




                                               _______________________________________
                                                       Jim Bunn




                                               _______________________________________
                                                       David Beckman



                                               Being all the members of the Executive Committee of:
                                               White Stallion Energy, LLC, the sole member of:
                                               White Stallion Acquisition, the sole member of:

                                               Vigo Equipment, LLC, a limited liability company
                                               organized in Indiana




                              [Signature Page to Omnibus Written Consent]
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 31 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 32 of 53
               Case 20-13037-LSS          Doc 1       Filed 12/02/20        Page 33 of 53



          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.


                                               _______________________________________
                                                       Rashda Buttar




                                               _______________________________________
                                                       Jim Bunn




                                               _______________________________________
                                                       David Beckman



                                               Being all the members of the Executive Committee of:
                                               White Stallion Energy, LLC, the sole member of:
                                               White Stallion Acquisition, the sole member of:

                                               Alchemy Fuels, LLC, a limited liability company
                                               organized in Indiana




                              [Signature Page to Omnibus Written Consent]
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 34 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 35 of 53
               Case 20-13037-LSS          Doc 1       Filed 12/02/20        Page 36 of 53



          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.


                                               _______________________________________
                                                       Rashda Buttar




                                               _______________________________________
                                                       Jim Bunn




                                               _______________________________________
                                                       David Beckman



                                               Being all the members of the Executive Committee of:
                                               White Stallion Energy, LLC, the sole member of:
                                               White Stallion Acquisition, the sole member of:

                                               Vigo Coal Operating Co., LLC, a limited liability
                                               company organized in Indiana




                              [Signature Page to Omnibus Written Consent]
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 37 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 38 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 39 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 40 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 41 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 42 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 43 of 53
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 44 of 53
               Case 20-13037-LSS          Doc 1       Filed 12/02/20        Page 45 of 53


          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.



                                               _______________________________________
                                                       Rashda Buttar




                                               _______________________________________
                                                       Jim Bunn




                                               _______________________________________
                                                       David Beckman



                                               Being all the members of the Executive Committee of:
                                               White Stallion Energy, LLC, the sole member of:

                                               White Stallion - Eagle River, LLC, a limited liability
                                               company organized in Indiana




                              [Signature Page to Omnibus Written Consent]
Case 20-13037-LSS   Doc 1   Filed 12/02/20   Page 46 of 53
               Case 20-13037-LSS           Doc 1     Filed 12/02/20       Page 47 of 53


                                               Schedule 1

1. White Stallion Holdings, LLC, a limited liability company organized in Indiana
2. White Stallion Energy, LLC, a limited liability company organized in Delaware
3. White Stallion Acquisition, LLC, a limited liability company organized in Indiana
4. White Stallion - Solar, LLC, a limited liability company organized in Indiana
5. Solar Sources Mining, LLC, a limited liability company organized in Indiana
6. Carbo*Prill, LLC, a limited liability company organized in Indiana
7. Vigo Coal Land, LLC, a limited liability company organized in Indiana
8. Trust Resources, LLC, a limited liability company organized in Indiana
9. Vigo Coal Sales, LLC, a limited liability company organized in Indiana
10. Vigo Equipment, LLC, a limited liability company organized in Indiana
11. Alchemy Fuels, LLC, a limited liability company organized in Indiana
12. Vigo Coal Operating Co., LLC, a limited liability company organized in Indiana
13. Vigo Cypress Mine LLC, a limited liability company organized in Indiana
14. Friendsville Mine LLC, a limited liability company organized in Illinois
15. Chili Pepper Mine, LLC, a limited liability company organized in Indiana
16. Liberty Mine, LLC, a limited liability company organized in Indiana
17. Vigo Sunna, LLC, a limited liability company organized in Indiana
18. Red Brush West, LLC, a limited liability company organized in Indiana
19. White Stallion - Eagle River, LLC, a limited liability company organized in Indiana
              Case 20-13037-LSS        Doc 1     Filed 12/02/20     Page 48 of 53




                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE
                                                      )

 In re:                                               )      Chapter 11
                                                      )
 WHITE STALLION ENERGY, LLC                           )      Case No. 20-_____ (___)
                                                      )
                                                      )      (Joint Administration Requested)
                       Debtor.                        )
                                                      )

                        CORPORATE OWNERSHIP STATEMENT

        Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                   Shareholder                            Approximate Percentage of Shares
                                                                       Held
     White Stallion Holdings, LLC                                         80%
                    Case 20-13037-LSS                Doc 1        Filed 12/02/20           Page 49 of 53




                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE
                                                                         )

    In re:                                                               )       Chapter 11
                                                                         )
    WHITE STALLION ENERGY, LLC                                           )       Case No. 20-_____ (___)
                                                                         )
                                                                         )       (Joint Administration Requested)
                                Debtor.                                  )
                                                                         )

                                  LIST OF EQUITY SECURITY HOLDERS 1

             Debtor                Equity Holders                    Address of Equity Holder                    Percentage
                                                                                                                  of Equity
                                                                                                                    Held
      White Stallion           White Stallion Energy,               250 Cross Pointe Boulevard,
                                                                                                                      80%
      Energy, LLC                      LLC                             Evansville, IN 47715
      White Stallion           Steven E. Chancellor                      7700 Henze Road
                                                                                                                      16%
      Energy, LLC                                                      Evansville, IN 47720
      White Stallion               Mark M. Sebree                   11788 South LaForge Street
                                                                                                                       1%
      Energy, LLC                                                      Terre Haute, IN 47802
      White Stallion            Shane A. Chancellor                   7018 Steeplechase Drive
                                                                                                                       1%
      Energy, LLC                                                      Evansville, IN 47720
      White Stallion               Kelly G. Duncan                   12443 Poplar Woods Drive
                                                                                                                      >1%
      Energy, LLC                                                       Goshen, KY 40026
      White Stallion               John C. Harman                        329 Valley Drive
                                                                                                                      >1%
      Energy, LLC                                                     Morganfield, KY 42437
      White Stallion            Matthew A. Ubelhor                     2245 West 150 South
                                                                                                                       1%
      Energy, LLC                                                      Bloomfield, IN 47424
      White Stallion                  Lisa Parsons                       10826 S. 350 East
                                                                                                                       1%
      Energy, LLC                                                       Haubstadt, IN 47639




1
      This list serves as the disclosure required to be made by the debtor pursuant to Rule 1007 of the Federal Rules of Bankruptcy
      Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.
                                            Case 20-13037-LSS                                   Doc 1               Filed 12/02/20                          Page 50 of 53

Fill in this information to identify the case:
  Debtor name: White Stallion Energy, LLC, et al.                                                                                                                      □ Check if this is an amended filing
  United States Bankruptcy Court for the District of Delaware
  Case number (if known): __20‐______________

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                                                                                                           12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in
11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.


Name of creditor and complete mailing address,        Name, telephone number, and email         Nature of the claim(for    Indicate if claim is   Amount of unsecured claim
including zip code                                    address of creditor contact               example, trade debts,      contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially
                                                                                                bank loans, professional   unliquidated, or       secured, fill in total claim amount and deduction for value of collateral or setoff to
                                                                                                services, and government   disputed               calculate unsecured claim.
                                                                                                contracts)
                                                                                                                                                  Total claim, if      Deduction for value of collateral or
                                                                                                                                                  partially secured    setoff                                     Unsecured Claim


             MACALLISTER MACHINERY CO., INC           MACALLISTER MACHINERY CO., INC
             ATTN: PRESIDENT OR GENERAL COUNSEL       ATTN: PRESIDENT OR GENERAL COUNSEL
     1       DEPT 78731                               PHONE: 317‐545‐2151                                 TRADE                                                                                                         $10,441,159.34
             PO BOX 78000                             FAX: 317‐860‐3310 Fax
             DETROIT, MI 48278‐0731                   EMAIL: credit@macallister.com




                                                      OLD NATIONAL BANK
             OLD NATIONAL BANK
                                                      ATTN: 111 ‐ PAYCHECK PROTECTION
             ATTN: 111 ‐ PAYCHECK PROTECTION
                                                      PROGRAM
     2       PROGRAM                                                                                   BANK LOANS                                                                                                       $10,064,818.16
                                                      PHONE: 800‐731‐2265
             1 MAIN ST
                                                      FAX: 812‐464‐1551
             EVANSVILLE, IN 47708
                                                      EMAIL: jennifer.gilbert@oldnational.com




                                                      SYNENERGY PARTNERS LLC
             SYNENERGY PARTNERS LLC
                                                      ATTN: CHRIS CASH
             ATTN: CHRIS CASH
     3                                                PHONE: 812‐838‐4468                                 TRADE                                                                                                          $6,834,844.29
             PO BOX 545
                                                      FAX: 812‐838‐8308
             VERNON, MT 47620
                                                      EMAIL: jowens@synenergypartners.com




                                                      WAREX
             WAREX
                                                      ATTN: PRESIDENT OR GENERAL COUNSEL
             ATTN: PRESIDENT OR GENERAL COUNSEL
     4                                                PHONE: 812‐473‐6066                                 TRADE                                                                                                          $4,237,404.58
             PO BOX 310
                                                      FAX: 812‐477‐8381
             BOONVILLE, IN 47601
                                                      EMAIL: bobjameswarex@aol.com




                                                      CATERPILLAR FINANCIAL SER CORP
             CATERPILLAR FINANCIAL SER CORP
                                                      ATTN: DAVID WALTON
             ATTN: DAVID WALTON
     5                                                PHONE: 615‐341‐1000                                 TRADE                                                                                                          $1,852,038.90
             PO BOX 730681
                                                      FAX: 615‐341‐115
             DALLAS, TX 75373‐0681
                                                      EMAIL: nabc.customerservice@cat.com




             WHAYNE SUPPLY CO                         WHAYNE SUPPLY CO
             ATTN: MONTY BOYD, FOUNDER & CEO,         ATTN: MONTY BOYD, FOUNDER & CEO,
             BEVERLY KNEAR                            BEVERLY KNEAR
     6                                                                                                     TRADE                                                                                                         $1,624,760.45
             DBA BOYD COMPANY                         PHONE: 502‐774‐4441
             10001 LINN STATION RD                    FAX: 502‐778‐2296
             LOUISVILLE, KY 40223                     EMAIL: beverly_knear@whayne.com



                                                      SMITH‐MANUS
             SMITH‐MANUS                              ATTN: BROOK SMITH
             ATTN: BROOK SMITH                        PHONE: 800‐235‐9347; 502‐636‐9191
     7                                                                                            PROFESSIONAL SERVICES                                                                                                  $1,611,897.00
             2307 RIVER ROAD, SUITE 200               FAX: 502‐636‐5328
             LOUISVILLE, KY 40206‐5005                EMAIL: info@smithmanus.com;
                                                      bsmith@smithmanus.com



                                                HAWKINS BAILEY WHSE INC
                                                ATTN: RANDY HAWKINS & DAMON BAILEY
             HAWKINS BAILEY WHSE INC
                                                PHONE: 812‐275‐8888
             ATTN: RANDY HAWKINS & DAMON BAILEY
     8                                          FAX: 812‐278‐9999                                         TRADE                                                                                                          $1,601,471.04
             1101 12TH STREET STE A
                                                EMAIL: HEATHHAWKINS@HAWKINS‐
             BEDFORD, IN 47421
                                                BAILEY.COM; BOBYOUNG@HAWKINS‐
                                                BAILEY.COM



             RUDD EQUIPMENT CO                        RUDD EQUIPMENT CO
             ATTN: TIM MURPHY, BRANCH VICE            ATTN: TIM MURPHY, BRANCH VICE
             PRESIDENT                                PRESIDENT
     9                                                                                                    TRADE                                                                                                          $1,341,584.68
             DEPT 77432                               PHONE: 502‐456‐4050
             PO BOX 77000                             FAX: 502‐458‐2515
             DETROIT, MI 48277                        EMAIL: cniemeier@ruddequipment.com
Debtor White Stallion Energy, LLC, et al.
                                            Case 20-13037-LSS                                    Doc 1             Filed 12/02/20                            Page 51 of 53                        Case number (if known) 20

  Name of creditor and complete mailing address,        Name, telephone number, and email        Nature of the claim(for    Indicate if claim is   Amount of unsecured claim
  including zip code                                    address of creditor contact              example, trade debts,      contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially
                                                                                                 bank loans, professional   unliquidated, or       secured, fill in total claim amount and deduction for value of collateral or setoff to
                                                                                                 services, and government   disputed               calculate unsecured claim.
                                                                                                 contracts)
                                                                                                                                                   Total claim, if      Deduction for value of collateral or
                                                                                                                                                   partially secured    setoff                                     Unsecured Claim


               CUMMINS SALES AND SERVICE                CUMMINS SALES AND SERVICE
               ATTN: TONY S., PRESIDENT & COO           ATTN: TONY S., PRESIDENT & COO
       10      75 REMITTANCE DRIVE                      PHONE: 812‐377‐5000                               TRADE                                                                                                           $1,305,400.92
               SUITE 1701                               FAX: 317‐240‐1215
               CHICAGO, IL 60675‐1701                   EMAIL: kenneth.hurst@cummins.com




                                                        CONNELL EQUIP LEASING
               CONNELL EQUIP LEASING
                                                        ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL
       11                                               PHONE: 908‐673‐3700                               TRADE                                                                                                           $1,206,375.00
               300 CONNELL DRIVE
                                                        FAX: 908‐673‐3800
               BERKELEY HEIGHTS, NJ 07922‐
                                                        EMAIL: lalevee@connellco.com




                                                        KOHMATSU FINANCIAL LIMITED
               KOHMATSU FINANCIAL LIMITED
                                                        PARTNERSHIP
               PARTNERSHIP
                                                        ATTN: JASON LEE
       12      ATTN: JASON LEE                                                                            TRADE                                                                                                           $1,045,222.83
                                                        PHONE: 847‐437‐3330
               8770 W BRYN MAWR AVENUE, SUITE 100
                                                        FAX: 847‐437‐3199
               CHICAGO, IL 60631
                                                        EMAIL: jholtz@kohmatsuna.com




                                                        C&M GIANT TIRE, LLC
               C&M GIANT TIRE, LLC
                                                        ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL
       13                                               PHONE: 859‐281‐1320                               TRADE                                                                                                           $1,005,056.10
               980 W NEW CIRCLE RD
                                                        FAX: 812‐674‐2369
               LEXINGTON, KY 40511
                                                        EMAIL: rusty@cmgianttire.com




                                                        ONYETT FABRICATORS INC
               ONYETT FABRICATORS INC
                                                        ATTN: ROBERT ONYETT, PRESIDENT
               ATTN: ROBERT ONYETT, PRESIDENT
       14                                               PHONE: 812‐354‐8899                               TRADE                                                                                                            $858,931.43
               3377 NORTH STATE ROAD 57
                                                        FAX: 812‐354‐8877
               PETERSBURG, IN 47567
                                                        EMAIL: thensler@onyettfab.com




                                                        BRANDEIS MACHINERY AND SUPPLY
               BRANDEIS MACHINERY AND SUPPLY
                                                        ATTN: MICHAEL BRENNAN, CEO
               ATTN: MICHAEL BRENNAN, CEO
       15                                               PHONE: 502‐493‐4380                               TRADE                                                                                                            $647,173.56
               DEPARTMENT 8013
                                                        FAX: 502‐499‐3180
               CAROL STREAM, IL 60122‐8013
                                                        EMAIL: michael_brennan@bramco.com




                                                        CUSTOM STAFFING SERVICES
               CUSTOM STAFFING SERVICES                 ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL       PHONE: 812-474-7400
       16                                                                                         PROFESSIONAL SERVICES                                                                                                    $602,379.00
               1820 N. GREEN RIVER ROAD                 FAX: 812-474-7411
               EVANSVILLE, IN 47715                     EMAIL:
                                                        ehigginson@customstaffingservices.com




                                                        BRAKE SUPPLY COMPANY
               BRAKE SUPPLY COMPANY
                                                        ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL
       17                                               PHONE: 812‐452‐3831                               TRADE                                                                                                            $517,690.09
               4280 PAYSHPERE CIRCLE
                                                        FAX: 812‐759‐6703
               CHICAGO, IL 60674
                                                        EMAIL: jhickman@brake.com




                                                        BOWMAN FAMILY HOLDINGS
               BOWMAN FAMILY HOLDINGS
                                                        ATTN: JACKIE B PONDER
               ATTN: JACKIE B PONDER
       18                                               PHONE: 317‐691‐8903                          ROYALTY / TRADE                                                                                                       $433,456.56
               6755 GRAY RD
                                                        FAX: N/A
               INDIANAPOLIS, IN 46237
                                                        EMAIL: jbponder@bfhinc.com




                                                        JOHN FABICK TRACTOR CO.
               JOHN FABICK TRACTOR CO.
                                                        ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL
       19                                               PHONE: 636‐343‐5900                               TRADE                                                                                                            $430,718.74
               1 FABICK DR.
                                                        FAX: 636‐680‐1550
               FENTON, MO 63026‐2986
                                                        EMAIL: michael.malone@fabickcat.com




                                                        DUBOIS COUNTY TREASURER
               DUBOIS COUNTY TREASURER
                                                        ATTN: CATHY L. "KITTY" MERKLEY, COUNTY
               ATTN: CATHY L. "KITTY" MERKLEY, COUNTY
                                                        TREASURER
       20      TREASURER                                                                              PROPERTY TAX                                                                                                         $428,672.69
                                                        PHONE: 812‐481‐7080
               1 COURTHOUSE SQ, RM 105
                                                        FAX: N/A
               JASPER, IN 47546
                                                        EMAIL: treasurer@duboiscountyin.org




Official Form 204                                                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                            Page 2
Debtor White Stallion Energy, LLC, et al.
                                            Case 20-13037-LSS                                Doc 1             Filed 12/02/20                            Page 52 of 53                        Case number (if known) 20

  Name of creditor and complete mailing address,    Name, telephone number, and email        Nature of the claim(for    Indicate if claim is   Amount of unsecured claim
  including zip code                                address of creditor contact              example, trade debts,      contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially
                                                                                             bank loans, professional   unliquidated, or       secured, fill in total claim amount and deduction for value of collateral or setoff to
                                                                                             services, and government   disputed               calculate unsecured claim.
                                                                                             contracts)
                                                                                                                                               Total claim, if      Deduction for value of collateral or
                                                                                                                                               partially secured    setoff                                     Unsecured Claim


                                                    DAVIESS COUNTY TREASURER
               DAVIESS COUNTY TREASURER
                                                    ATTN: ELAINE WELLMAN, TREASURER
               ATTN: ELAINE WELLMAN, TREASURER
       21                                           PHONE: 812‐254‐8677                           PROPERTY TAX                                                                                                         $372,805.47
               200 E. WALNUT STREET, ROOM 103
                                                    FAX: 812‐254‐8654
               WASHINGTON, IN 47501
                                                    EMAIL: treasurer@daviess.org




                                                    COAL SALES VENTURES INC
               COAL SALES VENTURES INC
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL
       22                                           PHONE: 423‐903‐8887                       PROFESSIONAL SERVICES                                                                                                    $326,529.90
               488 MAGNOLIA VALE DR
                                                    FAX: 423‐822‐7592
               CHATTANOOGA, TN 37419
                                                    EMAIL: Steve_hicks@comcast.net




                                                    GIBCO MOTOR EXPRESS LLC
               GIBCO MOTOR EXPRESS LLC
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL
       23                                           PHONE: 812-759-2200                               TRADE                                                                                                            $325,096.18
               5130 VOGAL ROAD
                                                    FAX: 812‐473‐2517
               EVANSVILLE, IN 47715
                                                    EMAIL: LMeeks@gibcomotorexpress.com




                                                    SNF MINING INC
               SNF MINING INC
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL
       24                                           PHONE: 606‐432‐1535; 606‐835‐9143                 TRADE                                                                                                            $303,381.84
               PO BOX 405655
                                                    FAX: 606‐437‐0563
               ATLANTA, GA 30384‐5655
                                                    EMAIL: remittance@snfhc.com




               ROCK CREEK LLC                       ROCK CREEK LLC
               ATTN: THOMAS A. BELLES, SENIOR       ATTN: THOMAS A. BELLES, SENIOR PARTNER
       25      PARTNER                              PHONE: 202‐333‐8140                       PROFESSIONAL SERVICES                                                                                                    $262,666.40
               PO BOX 444                           FAX: 202‐424‐7654
               HARRISBURG, IL 62946                 EMAIL: info@rockcreekdc.com




                                                    EXTREME WELDING & MACHINE
               EXTREME WELDING & MACHINE
                                                    ATTN: ARDON SMITH
               ATTN: ARDON SMITH
       26                                           PHONE: 618‐272‐7237                               TRADE                                                                                                            $218,548.25
               1506 US HWY 45 N
                                                    FAX: N/A
               ELDORADO, IL 62930
                                                    EMAIL: extreme_weld@yahoo.com




                                                    XYLEM DEWATERING SOLUTIONS
               XYLEM DEWATERING SOLUTIONS
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL
       27                                           PHONE: 707‐422‐9894                               TRADE                                                                                                            $205,692.51
               26717 NETWORK PLACE
                                                    FAX: 707‐422‐9808
               CHICAGO, IL 60673‐1267
                                                    EMAIL: priyadarshini.v@xyleminc.com




                                                    ALL TYPE HYDRAULIC
               ALL TYPE HYDRAULIC
                                                    ATTN: C.R. TUCKER
               ATTN: C.R. TUCKER
       28                                           PHONE: 800‐457‐3160                               TRADE                                                                                                            $185,890.00
               12836 HWY 57
                                                    FAX: 812‐867‐7401
               EVANSVILLE, IN 47725
                                                    EMAIL: cr.tucker@tuckerhyd.com




                                                    MEGA HIGHWALL MINING
               MEGA HIGHWALL MINING
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
               ATTN: PRESIDENT OR GENERAL COUNSEL
       29                                           PHONE: 800‐227‐1960                               TRADE                                                                                                            $182,775.00
               12081 VIRGINIA BOULEVARD
                                                    FAX: (606) 929‐5513
               Ashland, KY 41102
                                                    EMAIL: ckitchell@sdhg.com




                                                    BARNES & THORNBURG LLP
               BARNES & THORNBURG LLP
                                                    ATTN: STEVEN THORNTON
               ATTN: STEVEN THORNTON
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
       30      ATTN: PRESIDENT OR GENERAL COUNSEL                                             PROFESSIONAL SERVICES                                                                                                    $169,118.27
                                                    PHONE: 317‐236‐1313
               11 S MERIDIAN STREET
                                                    FAX: 317‐231‐7433
               INDIANAPOLIS, IN 46204‐3535
                                                    EMAIL: steve.thornton@btlaw.com




Official Form 204                                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                            Page 3
                   Case 20-13037-LSS                      Doc 1      Filed 12/02/20            Page 53 of 53



    Fill in this information to identify the case and this filing:

   Debtor Name:        White Stallion Energy, LLC

   United States Bankruptcy Court for the:                                                 District of Delaware
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration that
is not included in the document, and any amendments of those documents. This form must state the individual’s
position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money
or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


            Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent
          of the partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the
          information is true and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
            Insiders (Official Form 204)
      ☒     Other document that requires a declaration Corporate Ownership Statement, List of Equity Security
            Holders, and Resolutions of Corporation
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                        12/2/2020                                /s/ David J. Beckman
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 David J. Beckman
                                                                                 Printed name
                                                                                 Authorized Officer
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
